Title: From Thomas Jefferson to Henry Dearborn, 1 August 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Monticello Aug. 1. 06.
                        
                        Th: Jefferson incloses to Genl. Dearborne some papers from Lt. Osborne, a part of which he believes he before
                            delivered to him, & sends him now the sequel, recieved yesterday to do in the case what he finds just. he had the
                            pleasure of finding his family all restored to health. they accompanied him to Monticello where they hope in due season to
                            recieve Genl. & Mrs Dearborne. he salutes them with affectionate respect.
                    